Citation Nr: 0710156	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for neurosis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 


FINDING OF FACT

The veteran's service-connected neurosis is manifested by 
symptoms of moderate anxiety, depression, and irritability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
neurosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9410 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal 
the veteran has been provided notice of the type of evidence 
necessary to establish an increased rating.  While he has not 
been provided notice of the type of evidence necessary to 
establish effective dates, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
an increased rating is not warranted for the veteran's 
disability.  Consequently, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not notifying him of the evidence pertinent to 
effective dates.

The record reflects that by letter dated in April 2004 the RO 
informed the veteran of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's VA medical records have 
been obtained and that the veteran has been provided a VA 
medical examination.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Rating Criteria:

A psychiatric disability which is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events) will be 
assigned a 30 percent rating.  A 50 percent disability 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9410.

History:

The veteran was granted service connection and a 10 percent 
rating for neurosis by rating action in November 1975.  The 
veteran's claim for an increased rating was received in 
January 2004.  The June 2004 rating action on appeal granted 
the veteran an increased rating of 30 percent for the 
veteran's neurosis, effective from January 2004.  The veteran 
appealed the 30 percent rating assigned.  A review of the 
record does not reveal that the veteran's PTSD is of such 
severity to warrant a rating in excess of 30 percent for 
PTSD.  

A May 2004 VA examination report notes that the veteran had a 
medical history of dysthymia, elevated liver function, benign 
hypertrophy of the prostate, cervical radiculopathy, 
gastroesophageal reflux disorder and hypertension.  On 
examination, the veteran was dressed appropriately, and his 
grooming and hygiene appeared good.  The veteran's affect 
appeared anxious and depressed.  The veteran denied 
hallucinations, homicidal ideations, and delusions.  He 
reported some mild suicidal ideation, but with no plan or 
intent to harm himself.  The veteran denied any cognitive 
problems and the veteran was alert and well-oriented.  The 
veteran reported that his dysthymia was marked by depressed 
mood, weight loss (25 pounds in the last three years), 
fatigue, suicidal ideation, irritability, and insomnia.  The 
veteran stated that he had begun to have nightmares over the 
last three years, and that he had the nightmares three or 
four times a week.  The examiner opined that the veteran's 
dysthymic symptoms appeared to affect the veteran's social 
and occupational functioning to a moderate extent.  It was 
noted that the veteran was able to socialize and he appeared 
to enjoy socializing at his local coffee shop.  He also 
engaged in golfing and walking.  However, he did report that 
his psychiatric symptoms reduced his ability to socialize 
well, in that he was more irritable and anxious.  The veteran 
reported that he tended to get angry at others easily, even 
at small social transgressions and accidents.  He also 
reported that his insomnia and lack of sleep had led to a 
state of constant fatigue, and that reduced his activity 
level.  The diagnoses included moderate dysthymia.  The 
veteran's global assessment of functioning (GAF) score was 
noted to be 60.
 
VA outpatient records dated from January 2003 to September 
2004 reveal treatment for many disabilities, including 
dysthymic disorder.  In January 2003 the veteran's dysthymic 
disorder was noted to be in remission and the veteran's GAF 
was 75.  January 2004 VA therapy notes indicate that the 
veteran was dressed appropriately and that his speech was 
coherent and relevant.  There was no evidence of psychosis 
and no suicidal or homicidal thought.  The veteran's mood was 
anxious.  In April 2004 the veteran reported that he had been 
sleeping poorly and that he was more irritable.  He stated 
that he would not hurt himself.  The veteran's mood was 
depressed.  In June 2004 the veteran reported that he was 
sleeping better, but that he was still feeling depressed.  
There were no suicidal or homicidal thoughts.  In September 
2004 the veteran stated that he was getting about five hours 
of sleep and that he was tired during the day.  His appetite 
was good.  He reported that his moods continued to be 
depressed.  The veteran complained of stomach upset 
frequently.  He reported recent varicose vein surgery, that 
the incisions were not healing properly, and that he was 
unable to exercise or go out because of that.  Examination 
revealed that the veteran was dressed appropriately and that 
his speech was coherent and relevant.  The veteran denied 
auditory or visual hallucinations, and no delusions could be 
elicited.  The veteran's mood was anxious and somewhat 
depressed.  The veteran admitted to some suicidal thoughts, 
but denied any plans.  He felt that he would come to the 
hospital if suicidal.  The diagnosis was dysthymic disorder.  

The veteran submitted a letter from his treating VA physician 
dated September 20, 2004.  The physician stated that the 
veteran suffered from depression and that the veteran was 
unable to work at this time.

Analysis:

The Board does not find the September 2004 VA physician 
statement to be probative as to the severity of the veteran's 
psychiatric disability.  While the physician stated that the 
veteran was unemployable, he did not state that the veteran 
was unemployable due to his service-connected psychiatric 
disability.  A review of the record reveals that the veteran 
has many other medical problems which significantly affect 
his employability.  These include benign hypertrophy of the 
prostate, cervical spine disability, right shoulder 
disability, gastroesophageal reflux disorder, hearing loss, 
tinnitus, and hypertension.  The September 2004 letter 
provides no details as to the veteran's symptoms that are due 
to his service-connected psychiatric disability.  

The Board finds that the VA therapy notes from the same 
physician to be of much more probative value for determining 
the severity of the veteran's psychiatric disability.  These 
records do show some sleep disturbance leading to fatigue, 
some suicidal thoughts, some anxiety, and some depression, 
but they do not reflect symptoms of such severity necessary 
to meet the criteria or a 50 percent rating.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

The May 2004 examination report indicates that the veteran 
had a GAF of 60 and this is the lowest GAF of record.  A 
score of 51-60 is indicated where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers)."  Id.  

The veteran's GAF score only indicates moderate symptoms and 
the evidence does not reveal panic attacks, spatial 
disorientation, neglect of personal hygiene, or inability to 
establish and maintain effective relationships.  The May 2004 
examiner specifically stated that the veteran's symptoms were 
moderate in nature.  While the veteran reported in September 
2004 that he had not been seeing any friends lately, that was 
due to surgery for his varicose vein disability, not due to 
psychiatric disability.  The veteran has been noted to have 
good hygiene, coherent speech and to be fully oriented.  He 
has denied homicidal ideation and delusions.  While the 
veteran has had suicidal thoughts on occasion, he has stated 
that he would not hurt himself.  The veteran has not been 
shown to have flattened affect; circumstantial, 
circumlocutory, or stereotyped speech.  He has also not been 
shown to have panic attacks, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, or difficulty 
in establishing and maintaining effective work and social 
relationships.  Accordingly, the preponderance of the 
competent evidence reveals that the veteran does not meet the 
criteria for a rating in excess of 30 percent for post-
traumatic stress disorder.  


ORDER

Entitlement to a rating in excess of 30 percent for neurosis 
is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


